DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in Figure 5, reference numbers (13b) and (13) are pointing to the same element.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over (JP 2013225432 A) (hereinafter JP’432) in view of JP 2009026703 A (hereinafter JP’703) (see translation).
With respect to claim 1, JP’432 teaches a battery pack (Figures 1-2) comprising: a plurality of cells (150); a plurality of heat releasing members (111/112/113); and a restraining unit (101L and 101R) (Figure 6), wherein: each of the plurality of cells (150) includes a pair of planar portions opposed to each other (as illustrated), and the plurality of cells (150) are arranged such that planar portions of each adjacent pair of the cells (150) are in a face-to-face relationship (as illustrated); 
the plurality of heat releasing members (111/112/113) (Figure 4-5 and 8) are disposed intermittently between adjacent pairs of cells (150) along a direction in which the plurality of cells (150) are arranged, and each of the plurality of heat releasing members (111/112/113) juts out from the planar portions of the adjacent cells (150) in regions where the plurality of heat releasing members (111/112/113) are disposed (Figure 4-5 and 8); and
the restraining unit (101L and 101R) includes a pair of restraining members (101L and 101R), the pair of restraining members (101L and 101R) restraining opposite
ends of the plurality of cells (150) arranged with the plurality of heat releasing members (111/112/113) interposed.
JP’432 fails to teach providing a support member supporting the pair of restraining members (101L and 101R).  JP’703 teaches a battery stack comprising a plurality of adjacent pairs of cells (11) (Figure 6) and comprising a support member (21) supporting a pair of restraining members (18 and 19) (as illustrated) in order to restrain the battery pack in accordance with a prescribed restraining pressure (page 11, lines 11-20).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide a support member supporting the pair of restraining members (101LR and 101R) in JP’432, as taught by JP’703, in order to restrain the battery pack in accordance with a prescribed restraining pressure.
With respect to claim 3, JP’432 teaches wherein each of the plurality of heat releasing members (111/112/113) (Figures 2 and 5) has a greater heat capacity in an intermediate portion of the arranged plurality of cells than at both ends of the arranged plurality of cells, along the direction in which the plurality of cells are arranged – due to the thickness of heat releasing member (113) having a thickness t3 which is greater than a thickness t2 and t1 of heat releasing members  (112) and (111), respectively, as heat releasing member (113) is arranged towards the intermediate portion of the arranged plurality of cells, and heat releasing members (111 and 112) are arranged at both ends of the arranged plurality of cells (see Figures 1-2, 5 and 8).
With respect to claim 6, JP’432 teaches wherein each of the heat releasing members (111/112/113) (Figures 2 and 5) includes a recess/space formed by 110a & 110b (Figure 4) into which the planar portion of one of the cells (150) fits (as in Figure 5), the recess/space formed by 110a & 110b (Figure 4) being formed in a surface thereof (as illustrated) on which the planar portion of the one of the cells (150) abuts (as illustrated).
With respect to claim 7, JP’432 teaches wherein each of the cells (150) is a laminate-type cell including an electrode assembly and a laminate film covering the electrode assembly (Figure 8) (page 3, lines 17-20).
With respect to claim 8, JP’432 discloses all claim limitations as set forth above but fails to teach wherein each of the cells is an all-solid-state cell because the pouch cells of JP’432 contain an electrolytic solution (page 2, line 11-18).  However, JP’703 further teaches wherein each of the cells is an all-solid-state cell using a solid electrolyte (page 12, lines 20-22).

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over JP 201222830 A (hereinafter JP’830) in view of JP 2009026703 A (hereinafter JP’703) (translation attached for each prior art).
With respect to claim 1, JP’830 teaches a battery pack (Figures 1-2) comprising: a plurality of cells (11); a plurality of heat releasing members (20); and a restraining unit (60), wherein: each of the plurality of cells (11) includes a pair of planar portions opposed to each other (as illustrated), and the plurality of cells (11) are arranged such that planar portions of each adjacent pair of the cells (11) are in a face-to-face relationship (as illustrated); 
the plurality of heat releasing members (20) are disposed intermittently between adjacent pairs of cells (11) along a direction in which the plurality of cells (11) are arranged, and each of the plurality of heat releasing members (20) juts out from the planar portions of the adjacent cells (11) in regions where the plurality of heat releasing members (20) are disposed (as illustrated); and the restraining unit (60) includes a pair of restraining members (plate (60) at the bottom and plate (60) at the top), the pair of restraining members (60 and 60) restraining opposite ends of the plurality of cells (11) arranged with the plurality of heat releasing members (20) interposed.
JP’830 fails to teach providing a support member supporting the pair of restraining members (60 and 60).  JP’703 teaches a battery stack comprising a plurality of adjacent pairs of cells (11) (Figure 6) and comprising a support member (21) supporting a pair of restraining members (18 and 19) (as illustrated) in order to restrain the battery pack in accordance with a prescribed restraining pressure (page 11, lines 11-20).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide a support member supporting the pair of restraining members in JP’830, as taught by JP’703, in order to restrain the battery pack in accordance with a prescribed restraining pressure.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over JP 201222830 A (hereinafter JP’830) in view of JP 2009026703 A (hereinafter JP’703), as applied to claim 1 above, and further in view of CN 102315501 A (hereinafter CN’501) (translation attached for each prior art).
With respect to claim 2, modified JP’830 discloses all claim limitations as set forth above but fails to teach wherein the plurality of heat releasing members are disposed such that intervals between the heat releasing members are narrower in an intermediate portion of the arranged plurality of cells than at both ends of the arranged plurality of cells, along the direction in which the plurality of cells are arranged.  CN’501 teaches a battery stack (Figures 10-11) comprising a plurality of battery cells (110) and heat releasing members/(heat dispersing member channels (165)), and teaches wherein the center of the stack releases large amount of heat relative to the ends of the stack and is concerned with dispersing and with dissipating heat away from the central portion of the battery stack rapidly (para. [0073]); and teaches wherein the interval of separation between the heat dispersing member channels (165) in the central region of the battery cell stack (110) is smaller than the separation interval at the ends or edges thereof (as illustrated in Figure 11) in order to uniformly cool the battery stack thereby increasing the life of the battery cell (110) (para. [0092], [0094]-[0095] and [0106]). 
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to dispose the plurality of heat releasing members such that intervals between the heat releasing members are narrower in an intermediate portion of the arranged plurality of cells than at both ends of the arranged plurality of cells, along the direction in which the plurality of cells are arranged in modified JP’830, as taught by CN’501, in order to uniformly cool the battery stack thereby increasing the life of the battery cell.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over (JP 2013225432 A) (hereinafter JP’432) in view of JP 2009026703 A (hereinafter JP’703), as applied to claim 1 above, and further in view of CN 205609622 U (hereinafter CN’622) (see translation).
With respect to claim 4, modified JP’432 discloses all claim limitations as set forth above but fails to teach wherein each of the heat releasing members includes a pair of plates and an elastic body disposed between the pair of plates, the pair of plates respectively placed against respective planar portions of the cells adjacent thereto. CN’622 teaches a battery stack (Figure 1) comprising a plurality of adjacent pairs (1) of battery cells (11), and restraining members (2 and 3), and comprising an elastic member (Figure 1, 6) positioned between two adjacent pairs of plates (5), which plates (5) are positioned between two pairs of batteries (11) (see Figures 1 and 5-7) in order to relieve the cell stack assembly during expansion of the battery caused by load change, and in order to improve the working reliability and safety of the battery module and prolong the service life of the battery module (Abstract).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the heat releasing members in the battery cell stack of modified JP’432 include a pair of plates and an elastic body disposed between the pair of plates, the pair of plates respectively placed against respective planar portions of the cells adjacent pairs of plates, as taught by CN’622, in order to relieve the cell stack assembly during expansion of the battery caused by load change, and to improve the working reliability and safety of the battery module and prolong the service life of the battery module. 
With respect to claim 5, CN’622 further teaches wherein the pair of the plates (5) are disposed between the adjacent two battery assembly predetermined gap in sliding and pressing the corresponding elastic element so as to ease the change of load along the cell stack assembly due to single cell expansion direction, therefore, the plates are “movable” at installation and “immovable” upon installation.  The claim describes operational conditions (i.e. one of the pair of the plates is disposed immovably relative to the restraining member, and the other one of the pair of the plates is disposed movably relative to the restraining member) and do not limit the invented apparatus. While features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQZd 1429, 1431-32 (Fed. Cir. 1997), see also In re Swinehad, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). ''Apparatus claims cover what a device is, not what a device does.'' Hewlett-packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  MPEP 2114.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-5 and 7-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-5 of copending Application No. 16/666,753. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1, 4-5 and 7-8 are encompassed in claims 1 and 3-5 of copending Application No. 16/666,753.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 7-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-6 and 8-9 of copending Application No. 16/671,413. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1 and 7-8 are encompassed in claims 1-2, 5-6 and 8-9 of copending Application No. 16/671,413.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAITY V CHANDLER/								9/29/2021Primary Examiner, Art Unit 1725